
	

113 HR 4767 IH: Partnerships for Affordability and Student Success Act
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4767
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Hinojosa (for himself, Mr. Grijalva, Mr. Danny K. Davis of Illinois, Mr. Fattah, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to strengthen Federal-State partnerships in postsecondary
			 education.
	
	
		1.Short titleThis Act may be cited as the Partnerships for Affordability and Student Success Act.
		2.State commitment to affordable college educationSection 137 of the Higher Education Act of 1965 (20 U.S.C. 1015f) is amended—
			(1)by striking subsection (a) and inserting the following:
				
					(a)Maintenance of effort requiredFor the academic year beginning on July 1, 2014, and for each of the 4 succeeding academic years, a
			 State shall—
						(1)maintain State support for institutions of higher education (not including support for capital
			 projects or research and development, or tuition and fees paid by
			 students) at least at the level of such support for the academic year
			 beginning on July 1, 2012; and
						(2)maintain State support for student financial aid for paying costs associated with postsecondary
			 education at least at the level of such support for the academic year
			 beginning on July 1, 2012.;
			(2)by striking subsection (c) and inserting the following:
				
					(c)Waiver
						(1)In generalThe Secretary shall waive the requirements of subsection (a) if the Secretary determines that such
			 a waiver would be appropriate due to exceptional or uncontrollable
			 circumstances, such as a natural disaster or a precipitous decline in the
			 financial resources of a State or State educational agency, as
			 appropriate.
						(2)No requirement to amend budgetThe Secretary shall not require a State to make changes to an enacted budget as a condition of
			 receiving a waiver under paragraph (1).
						(3)ConsultationThe Secretary shall consult with the States in developing the criteria and procedures for reviewing
			 waiver requests.; and
			(3)by striking subsection (d).
			3.Federal and State partnerships for college access, affordability, and completionSubpart 4 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070c et seq.) is
			 amended to read as follows:
			
				4Federal and State partnerships for college access, affordability, and completion
					415A.PurposeIt is the purpose of this subpart for the Secretary to make incentive grants to States to assist
			 States in—
						(1)providing grants to eligible students attending institutions of higher education or participating
			 in programs of study abroad that are approved for credit by institutions
			 of higher education at which such students are enrolled;
						(2)providing subgrants to eligible institutions or consortia of eligible institutions—
							(A)to improve student outcomes, such as completion and transfer rates and workforce outcomes for
			 graduates; and
							(B)to develop and implement practices that result in reduced costs for students; and
							(3)providing public accountability and consumer information on the performance of institutions of
			 higher education operating within the State.
						415B.State eligibility; definitions
						(a)Incentive grantsThe Secretary shall award incentive grants, in accordance with the provisions of this subpart, to
			 States to pay the Federal share of the cost of carrying out the activities
			 described in paragraphs (1) through (3) of section 415A. The incentive
			 grant shall consist of the allotment determined for the State under
			 section 415C.
						(b)State eligibilityIn order to be eligible to receive an incentive grant under this subpart, a State shall enter into
			 an agreement with the Secretary. The agreement shall contain the following
			 assurances:
							(1)Federal funds received by the State under this subpart will supplement and not supplant other
			 Federal and State funds otherwise available to carry out activities
			 described in this subpart.
							(2)The State will maintain its commitment to affordable higher education as described in section 137.
							(3)The State will fulfill its role in program integrity under section 495.
							(4)The State has a comprehensive plan for public postsecondary education that addresses the following:
								(A)Measurable goals for student outcomes, including enrollment, participation, and completion rates.
								(B)Measurable goals for college affordability in the State.
								(C)Alignment of such plan with the workforce and economic development plans of the State.
								(D)Alignment of such plan with the elementary and secondary education plan for the State.
								(E)The postsecondary educational needs of unserved and underserved individuals within the State,
			 including individuals beyond traditional college age.
								(5)The State provides for direct, equitable, and active participation by representatives of
			 institutions of higher education, including the voluntary participation of
			 private, nonprofit institutions of higher education, and other
			 stakeholders in the comprehensive planning process.
							(c)DefinitionsIn this subpart:
							(1)Eligible institutionThe term eligible institution means—
								(A)an institution of higher education;
								(B)an institution of higher education in partnership with—
									(i)a nonprofit or community-based organization that has demonstrated success in improving student
			 outcomes in postsecondary education; or
									(ii)a local workforce investment board; or
									(C)a consortium of institutions of higher education.
								(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a).
							415C.Allotment among states
						(a)Allotment based on number of eligible students in attendanceExcept as provided in subsection (b), from the sums appropriated under section 415H for a fiscal
			 year, the Secretary shall allot to each eligible State for such fiscal
			 year an amount that bears the same ratio to such sums as the number of
			 students residing in such State who are eligible for a Federal Pell Grant
			 bears to the total number of such students in all the eligible States. The
			 Secretary shall calculate such ratio based on data for the most recent
			 year for which satisfactory data are available.
						(b)Minimum allotmentThe amount of any eligible State's allotment under subsection (a) for any fiscal year may not be
			 less than 1 percent of the sums appropriated under section 415H for such
			 year.
						(c)ReallotmentThe amount of any State’s allotment under subsection (a) for any fiscal year which the Secretary
			 determines will not be required for such fiscal year for the Federal-State
			 partnership program of that State shall be available for reallotment from
			 time to time, on such dates during such year as the Secretary may fix, to
			 other States in proportion to the original allotments to such States under
			 such subsection for such year, but with such proportionate amount for any
			 of such States being reduced to the extent it exceeds the sum the
			 Secretary estimates such State needs and will be able to use for such year
			 for carrying out the State plan. The total of such reductions shall be
			 similarly reallotted among the States whose proportionate amounts were not
			 so reduced.
						(d)Allotments subject to complianceThe Secretary shall make payments for incentive grants under this subpart only to States that
			 continue to meet the requirements of this subpart.
						415D.Applications
						(a)In generalIn order to receive an incentive grant under this subpart, the State agency with jurisdiction over
			 higher education, or another agency or entity designated by the Governor
			 or chief executive of the State to administer the program under this
			 subpart, shall submit an application to the Secretary at such time, in
			 such manner, and accompanied by such information as the Secretary may
			 require.
						(b)Content of applicationAn application submitted under subsection (a) shall contain—
							(1)a description of how grant funds will assist the State in meeting its goals for student outcomes,
			 including enrollment and completion;
							(2)a description of how the grant funds will assist the State in meeting its goals for college
			 affordability, including measures to minimize tuition increases and
			 measures to increase the availability of need-based student aid;
							(3)a description of how grant funds will assist the State in meeting the postsecondary needs of
			 underrepresented or underserved populations in the State, including how
			 the State will use grant funds to strengthen the eligible institutions
			 described in paragraphs (1) through (7) of section 371(a);
							(4)a description of how the State’s comprehensive plan for public higher education is aligned with the
			 workforce and economic development plans of the State;
							(5)a description of the process the State will use to make subgrants to eligible institutions or
			 consortia of eligible institutions, including eligible institutions
			 described in paragraphs (1) through (7) of section 371(a);
							(6)a description of how the State will evaluate the effectiveness of such subgrants and how the State
			 will disseminate information on promising practices developed as a result
			 of such subgrants;
							(7)a description of how the State will make publicly available a report card on the progress in
			 meeting State goals for public postsecondary education; and
							(8)a description of the stakeholder consultation, including efforts to engage the voluntary
			 participation of private, nonprofit institutions, carried out in the
			 development of the application.
							415E.Payment of Federal share of grants
						(a)In general
							(1)DistributionA State awarded an incentive grant under this subpart—
								(A)shall use grant funds to award student grants; and
								(B)may use grant funds to award subgrants to eligible institutions.
								(2)Grants to studentsA State awarded an incentive grant under this subpart shall establish a program to award grants to
			 students that complies with the following:
								(A)The program is administered by a single State agency.
								(B)The program provides that an institution of higher education that had a student who received funds
			 under this subpart at any time beginning on July 1, 2010, through the day
			 before the date of enactment of the Partnerships for Affordability and Student Success Act and that is eligible to participate in a program authorized under this title, shall be eligible to
			 participate under this paragraph.
								(C)The program provides that such grants to students will be in amounts not to exceed the student’s
			 cost of attendance per academic year for attendance at an institution of
			 higher education. Such grants, in combination with other State or Federal
			 student assistance, shall not exceed the student’s cost of attendance in
			 any given academic year.
								(D)The program provides for the selection of grant recipients on the basis of substantial financial
			 need determined under part F and by the State.
								(E)The program provides for the payment of the non-Federal share of such grants from funds supplied by
			 such State which represent an additional expenditure for such year by such
			 State for grants for students attending institutions of higher education
			 over the amount expended by such State for such grants, if any, during the
			 second fiscal year preceding the fiscal year in which such State initially
			 received funds under this subpart.
								(F)The program provides that if the State’s allotment under this subpart is based, in part, on the
			 financial need demonstrated by students who are independent students or
			 attending the institution less than full time, a reasonable proportion of
			 the State’s allotment shall be made available to such students.
								(G)The program will notify students receiving grants under this subpart that such grants are
			 Federal–State partnership grants and are funded by the Federal Government
			 and the State.
								(3)Subgrants to eligible institutionsA State awarded an incentive grant under this subpart may establish a program to award subgrants to
			 eligible institutions that complies with the following:
								(A)The program is administered by a single State agency.
								(B)The program provides for the selection of subgrant recipients based on criteria set by the State
			 agency.
								(C)The program provides for subgrants that support activities that will assist the State in achieving—
									(i)the State’s measurable goals for student outcomes, including enrollment, participation, and
			 completion rates for underrepresented or underserved populations;
									(ii)the State’s measurable goals for college affordability, including innovative methods for reducing
			 costs;
									(iii)improved workforce outcomes for graduates; and
									(iv)the State’s measurable goals for strengthening the eligible institutions described in paragraphs
			 (1) through (7) of section 371(a).
									(D)The program provides for the dissemination of promising practices developed through subgrant
			 activities.
								(4)Fiscal control; reportsA State awarded an incentive grant under this subpart shall provide—
								(A)for such fiscal control and fund accounting procedures as may be necessary to assure proper
			 disbursement of and accounting for Federal funds paid under this subpart;
			 and
								(B)for the making of such reports, in such form and containing such information, as may be reasonably
			 necessary to enable the Secretary to perform the Secretary's functions
			 under this subpart.
								(b)Reservation and disbursement of allotments and reallotments
							(1)In generalUpon approval of an application for an incentive grant under this subpart, the Secretary shall
			 reserve from the applicable allotment (including any applicable
			 reallotment) available, the amount of such payment, which (subject to the
			 limits of such allotment or reallotment) shall be equal to the Federal
			 share of the cost of the grants to students or subgrants to eligible
			 institutions or consortia of such institutions covered by such
			 application.
							(2)PaymentThe Secretary shall pay such reserved amount, in advance or by way of reimbursement, and in such
			 installments as the Secretary may determine.
							(3)AmendmentThe Secretary may amend the reservation of any amount under this subsection, either upon approval
			 of an amendment of the application or upon revision of the estimated cost
			 of the grants to students or subgrants to eligible institutions with
			 respect to which such reservation was made. If the Secretary approves an
			 upward revision of such estimated cost, the Secretary may reserve the
			 Federal share of the added cost only from the applicable allotment (or
			 reallotment) available at the time of such approval.
							(c)Federal shareThe Federal share of the cost of carrying out the activities described in paragraphs (1) through
			 (3) of section 415A is equal to 66.66 percent.
						(d)Certain activities for which non-Federal share may be provided in cash or In kindFor activities described in section 415A(2), the non-Federal share may be provided in cash or in
			 kind, fairly evaluated.
						(e)ReportingA State that desires to receive payments for continuing incentive grants under this subpart shall
			 report the following information to the Secretary on an annual basis:
							(1)The State's progress in meeting its goals for college affordability, including measures to minimize
			 tuition increases at public institutions and measures to increase the
			 availability of need-based student aid.
							(2)The State’s progress in meeting the postsecondary needs of underrepresented or underserved
			 populations in the State, including how the State is strengthening the
			 eligible institutions described in paragraphs (1) through (7) of section
			 371(a).
							(3)A list of any subgrants made to eligible institutions.
							(4)The State’s report card described in section 415F.
							415F.State report cardsEach State that receives an allotment under this subpart shall report annually to the public on its
			 progress in meeting its public postsecondary education goals and
			 comprehensive plan for public higher education. Such report shall include—
						(1)information, as determined by the State in consultation with stakeholders, on student outcomes,
			 including enrollment, participation, and completion rates, disaggregated
			 by race, ethnicity, disability status, and socio-economic status;
						(2)information, as determined by the State in consultation with stakeholders, on workforce outcomes
			 for graduates;
						(3)information on college costs, including tuition increases, student indebtedness, and the
			 availability of need-based aid; and
						(4)information on the consumer complaints related to the performance of institutions of higher
			 education reported to the State in the prior year.
						415G.Participation of private, nonprofit institutions of higher education
						(a)Voluntary participationA private, nonprofit institution of higher education may voluntarily elect to participate in a
			 State's efforts under the plan described in section 415B(b)(6). A State—
							(1)shall not require any private, nonprofit institution to participate in such efforts; and
							(2)may require such an institution that voluntarily elects to participate in such efforts to provide
			 appropriate information to allow the State to assess the institution's
			 progress towards the goals and activities described in subparagraphs (A)
			 through (E) of section 415B(b)(6).
							(b)Rule of constructionNothing in this subpart, including voluntary participation described in subsection (a), shall be
			 construed to—
							(1)authorize the Secretary, a State, or an officer or employee of the Department or of a State to
			 exercise any direction, supervision, or control over a private, nonprofit
			 institution of higher education, including control over curriculum,
			 program of instruction, administration, governance, personnel,
			 articulation, the awarding of credit, graduation or degree requirements,
			 or admissions;
							(2)authorize the Secretary, a State, or an officer or employee of the Department or of a State to
			 require a private, nonprofit institution of higher education to
			 participate in a longitudinal data system; or
							(3)limit the application of the General Education Provisions Act.
							(c)EnforcementIf any State fails or refuses to comply with any provision of this section, the State shall no
			 longer be eligible for assistance under this subpart.
						415H.Authorization of appropriations; reservations
						(a)In generalThere are authorized to be appropriated to carry out this subpart such sums as may be necessary for
			 fiscal year 2015 and each of the 4 succeeding fiscal years.
						(b)ReservationNot less than 70 percent of funds allocated to a State shall be reserved for providing grants to
			 eligible students.
						(c)Reservation for consumer information and administrative expensesNot more than 8 percent of the funds allocated to a State may be used to provide public
			 accountability and consumer information on the performance of institutions
			 of higher education and for administering the grant..
		
